 
Exhibit 10.2
 
Date: February 25, 2012
 
PRIVATE AND CONFIDENTIAL
FUNDING TERM SHEET
 
 

Issuer:   Strategic Mining Corp. ("Company")       Investor:   AGS Capital
Group, LLC ("Investor")       Amount:   The Company has the right, but not the
obligation, to issue $5,000,000 of the Company's common stock ("REF Amount") to
the Investor over the course of 3 years. The Company has full control and
discretion over the timing and amount of any shares that they sell to the
Investor.       Maximum Advance Amount:   For each advance, the Company may
issue an amount of stock equal to $500,000. Such advance will not exceed more
than 250% of the average daily trading volume for the previous 15 trading days.
The Maximum Advance Amount may be increased upon consent of the Company and
Investor.       Pricing Period:   The twenty consecutive weekday trading days
immediately after the date on which the Company provides an advance notice.    
  Purchase Price:   The Purchase Price shall be set at Ninety percent (90%) of
Market Price.       Commitment Shares:    Company shall issue Stock to Investor
equaling 3% of the REF Amount.       Warrants:   None.       Safety Net Price:  
The Company, at its option, may select a Safety Net Price for any specified
Advance below which the Company will not sell shares to Investor under that
Advance in which case the maximum volume of shares Advanced will be reduced
pro-rata for any days the stock price trades below such Safety Net Price. The
Investor shall have the option to purchase, and the Company shall sell to the
Investor, up to such amount of additional shares as shall be obtained by
multiplying an amount equal to the percent of the Advance Amount specified in
the Advance Notice by the number of excluded days. In the event the Investor
exercises this option, the Purchase Price of such additional shares shall be
equal to the Safety Net Price.      

 
 
 
1

--------------------------------------------------------------------------------

 
 
 

Structuring & Due Diligence Fee:    Upon execution of Term Sheet, the Company
shall pay to the Investor $20,000 in restricted stock as compensation for the
Investor's structuring, legal, administrative and due diligence costs associated
with the proposed transaction. The pricing for the stock will be based off of
the bid price.       Agreement:   The Agreements shall contain standard
provisions for an offering of this type, including but not limited to typical
representations, warranties, covenants, conditions and indemnification of such
offerings.        Confidentiality:     The Company agrees to keep this term
sheet and its contents confidential and not to distribute it to, or discuss it
with, any third party (other than the Company's legal and financial advisors,
who shall be informed of the confidential nature of this document) without the
prior express written consent of Investor. 

 
Except for the Confidentiality Provision, Exclusivity Provision and the Document
Preparation Fee, this confidential term sheet is non­binding and closing is
subject to mutual agreement of final documentation between the Company and
Investor.
 
 
Agreed and Accepted;
 
By the Company:
   
By Investor:
           
/s/ Douglas C. Peters                          
   
/s/ Allen Silberstein                              
 
 
   
 
 
Date: March 21, 2012                          
   
Date: 3/21/12                                           
 

 
 
 
 2

--------------------------------------------------------------------------------